Case 2:20-cv-05027-CBM-AS Document 28 Filed 07/14/20 Page 1 of 6 Page ID #:557



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     BLACK LIVES MATTER LOS                    Case No.: 20-cv-5027-CBM-AS
       ANGELES, et al.,
12
             Plaintiffs,                         ORDER RE: NOTICE OF EX
13                                               PARTE APPLICATION FOR
       vs.                                       TEMPORARY RESTRAINING
14                                               ORDER AND MOTION FOR
       CITY OF LOS ANGELES, et al.,              PRELIMINARY INJUNCTION
15                                               (DKT. NO. 14)
             Defendants.
16
             Pending before the Court is Plaintiffs’ ex parte application for a temporary
17
      restraining order (the “Application”) and motion for preliminary injunction (the
18
      “Motion”). (See Dkt. No. 14.) Defendants City of Los Angeles (the “City”) and
19
      Chief of the Los Angeles Police Department (“LAPD”) Michael Moore (“Chief
20
      Moore”) (collectively, “Defendants”) oppose the Application. (Dkt. No. 24
21
      (Opp.).)
22
             Also pending before the Court is Plaintiffs’ Request for Judicial Notice
23
      (“RJN”). (Dkt. No. 16.) Defendants do not oppose the RJN.
24
                                     I. BACKGROUND
25
             This putative class action concerns the response of the LAPD to protests and
26
      demonstrations which occurred throughout Los Angeles in the wake of the death
27
      of George Floyd. (Compare First Amended Complaint (“FAC”) (Dkt. No. 9) at ¶
28

                                                 1
Case 2:20-cv-05027-CBM-AS Document 28 Filed 07/14/20 Page 2 of 6 Page ID #:558



1     1 with Opp. at p. 3:5-11.) Plaintiffs assert in the FAC four causes of action under
2     42 U.S.C. § 1983: (1) a claim for injunctive relief for violations of the First,
3     Fourth, and Fourteenth Amendments of the United States Constitution, California
4     Constitution Articles 1, 2, 3, 7, and 13, Cal. Pen. Code § 835.5, and Cal. Civ. Code
5     §§ 52.1, 815.6; (2) a claim for damages for violations of the Fourth and Fourteenth
6     Amendments of the United States Constitution arising from the arrests of certain
7     Plaintiffs; (3) a claim for damages for violations of the Fourth and Fourteenth
8     Amendments of the United States Constitution arising from force used against
9     certain Plaintiffs; and (4) a claim for damages for violations of the Fourth and
10    Fourteenth Amendments of the United States Constitution arising from the arrests
11    of certain Plaintiffs for infractions.
12                                    II. JURISDICTION
13           The Court has jurisdiction over this action under 28 U.S.C. § 1331 (federal
14    question) and 28 U.S.C. § 1343 (civil rights jurisdiction).
15                                 III. LEGAL STANDARD
16           The standard for issuing a temporary restraining order is similar to the
17    standard for issuing a preliminary injunction, and requires the parties seeking
18    relief to show (1) they are likely to succeed on the merits, (2) they are likely to
19    suffer irreparable harm in the absence of injunctive relief, (3) the balance of
20    equities is in their favor, and (4) injunctive relief is in the public interest. See
21    Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008). Under this standard,
22    “serious questions going to the merits and a balance of hardships that tips sharply
23    towards the plaintiff can support issuance of a preliminary injunction, so long as
24    the plaintiff also shows that there is a likelihood of irreparable injury and that the
25    injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 623 F.3d
26    1127, 1135 (9th Cir. 2011) (internal quotations omitted). Temporary restraining
27    orders “should be restricted to serving their underlying purpose of preserving the
28    status quo and preventing irreparable harm just so long as is necessary to hold a

                                                   2
Case 2:20-cv-05027-CBM-AS Document 28 Filed 07/14/20 Page 3 of 6 Page ID #:559



1     hearing, and no longer.” Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto
2     Truck Drivers Local No. 70 of Alameda Cty., 415 U.S. 423, 439 (1974).
3                                    IV. DISCUSSION
4     A.    Request for Judicial Notice
5           Plaintiffs requested the Court take judicial notice of the following:
6     Publications from the U.S. Centers for Disease Control (Ex. 25-26, 29, 31); the
7     LAPD’s Use of Force Directives (Ex. 27-28); and an order granting a temporary
8     restraining order and order to show cause in Anti-Police Terror Project, et al. v.
9     City of Oakland, et al., No. 3:20-cv-03866-JCS (N.D. Cal. 2020) (Ex. 30).
10          The Court may take judicial notice of “information … made publicly
11    available by government entities” on their websites. Daniels-Hall v. Nat’l Educ.
12    Ass’n, 629 F.3d 992, 998-999 (9th Cir. 2010). The U.S. Centers for Disease
13    Control, Los Angeles Police Department, and the United States District Court for
14    the Northern District of California are government entities, and the documents
15    Plaintiffs attach as exhibits are publicly available online. Therefore, the Court
16    GRANTS judicial notice of Ex. 25-31.
17    B.    Plaintiffs have not demonstrated they are likely to suffer irreparable
18          harm.
19          For purposes of this order, the Court assumes Plaintiffs are likely to succeed
20    on the merits. Therefore, Plaintiffs must demonstrate they are likely to suffer
21    irreparable harm in the absence of an injunction. Winter, 555 U.S. at 20.
22    “Speculative injury does not constitute irreparable injury sufficient to warrant
23    granting a preliminary injunction … [A] plaintiff must demonstrate immediate
24    threatened injury as a prerequisite to preliminary injunctive relief.” Caribbean
25    Marine Services Co. v. Baldridge, 884, F.2d 668, 674 (9th Cir. 1988) (emphasis in
26    original; internal citations omitted). “Issuing a preliminary injunction based only
27    on a possibility of irreparable harm is inconsistent with [the United States
28    Supreme Court’s] characterization of injunctive relief as an extraordinary remedy

                                                 3
Case 2:20-cv-05027-CBM-AS Document 28 Filed 07/14/20 Page 4 of 6 Page ID #:560



1     that may only be awarded upon a clear showing that the plaintiff is entitled to such
2     relief.” Id. at 22 (citation omitted).
3           Plaintiffs dedicate one paragraph to discussing irreparable harm, stating:
4           [I]n light of the potential for serious or even lethal injuries resulting
5           from these practices, there is a clear possibility of irreparable harm in
            the absence of injunctive relief. Cf., e.g., Black Lives Matter Seattle-
6           King County [v. City of Seattle, Seattle Police Dept.], [No. 2:20-cv-
7           0887-RAJ,] 2020 WL 3128299, at *4 [(W.D. Wash. 2020) (Jones, J.)]
            (“Plaintiffs have established a threat of immediate, irreparable harm in
8           the absence of a TRO. They have shown a likelihood of success on
9           their First and Fourth Amendment claims, demonstrating that
            irreparable harm has already occurred.”); Abay [v. City of Denver],
10          [No. 20-cv-01616-RBJ,] 2020 WL 3034161, at *4 [(D. Colo. 2020)
11          (Jackson, J.)] (“Indeed, irreparable harm has already occurred in the
            form of physical injury and the suppression of speech.”).
12
13    (Application at p. 24:8-14.) Although they apparently concede they have shown
14    only a “possibility of irreparable harm,” Plaintiffs generally declare they wish to
15    continue protesting, but fear they will be injured or arrested if they do so.
16          Defendants argue Plaintiffs were not diligent in seeking a temporary
17    restraining order because they waited nineteen days to file this Application, which
18    indicates there is a lack of urgency and irreparable harm. (Compare Dkt. No. 1
19    (Compl.) with Dkt. No. 14 (the Application).) The Ninth Circuit has held that a
20    “long delay before seeking a preliminary injunction implies a lack of urgency and
21    irreparable harm.” Oakland Tribune, Inc. v. Chronicle Pub. Co., Inc., 762 F.2d
22    1374, 1377 (9th Cir. 1985). Here, Plaintiffs waited a significant period of time
23    before seeking this temporary restraining order, which weighs against finding
24    irreparable harm is likely to occur in the absence of a temporary restraining order.
25    Plaintiffs’ delay, however, is only “a factor to be considered in weighing the
26    propriety of the relief,” Lydo Enterprises, Inc. v. City of Las Vegas, 745 F.2d 1211,
27    1213 (9th Cir. 1984), and not a complete bar, as Defendants suggest.
28

                                                 4
Case 2:20-cv-05027-CBM-AS Document 28 Filed 07/14/20 Page 5 of 6 Page ID #:561



1            Defendants argue next that the irreparable harm Plaintiffs face, if any, is
2     speculative, as it is premised on future actions of LAPD officers during protests
3     that have yet to occur. Additionally, Defendants offer undisputed evidence that
4     the activity of the LAPD that forms the basis of Plaintiffs’ Application has ceased
5     since June 4, 2020. LAPD Commander Rimkunas declares that protests have
6     continued since June 4, 2020, but the “LAPD has not (1) declared an unlawful
7     assembly, (2) ordered crowds to disperse, (3) deployed [less-than-lethal weapons]
8     for crowd dispersal, or (4) used batons for crowd dispersal at these events.”
9     (Rimkunas Decl. at ¶ 22.) Rimkunas declares that “[m]ass arrests for violations of
10    an unlawful assembly dispersal order only occurred on May 29, May 30, and May
11    31, 2020. No additional mass arrests for violation of an unlawful assembly
12    dispersal took place since June 3, 2020 at the latest.” (Id. at ¶ 27.)
13           Here, Plaintiffs have not demonstrated they are likely to suffer irreparable
14    harm based merely on speculation that LAPD officers may violate their rights
15    under the United States Constitution. Although Plaintiffs proffer evidence that
16    they previously suffered irreparable harm while protesting and intend to continue
17    those activities, the irreparable harm Plaintiffs allege rests on the assumption that
18    more protests will lead to more constitutional violations. Defendants have offered
19    undisputed evidence that protests have continued after June 3, 2020, but no mass
20    arrests or use of kinetic projectiles and batons has occurred, which tends to dispel
21    Plaintiffs’ theory.
22           Therefore, Plaintiffs have not demonstrated they are likely to suffer
23    irreparable harm in the absence of a temporary restraining order.
24                                    V. CONCLUSION
25           Because Plaintiffs have not demonstrated they are likely to suffer irreparable
26    harm in the absence of a temporary restraining order, the Court DENIES the
27    Application. Although they captioned this Application as a “Notice of Ex Parte
28    Application for Temporary Restraining Order and Motion for Preliminary

                                                  5
Case 2:20-cv-05027-CBM-AS Document 28 Filed 07/14/20 Page 6 of 6 Page ID #:562



1     Injunction,” Plaintiffs do not request an order to show cause why a preliminary
2     injunction should not issue. As the Court indicated by minute order, the Court
3     addresses in this order only Plaintiffs’ request for a temporary restraining order.
4     (See Dkt. No. 21 (“The Court will review briefs for purposes of ruling on the ex
5     parte application for a temporary restraining order filed by Plaintiffs.”) Nothing in
6     this order precludes Plaintiffs from filing a noticed motion for a preliminary
7     injunction, consistent with Fed. R. Civ. P. 65 and the local rules of the Central
8     District of California.
9           IT IS SO ORDERED.
10
11    DATED: July 14, 2020
12
13                                            CONSUELO B. MARSHALL
                                              UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
